         Case 3:15-cv-01074-VLB Document 395 Filed 10/26/18 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT

   RUSS MCCULLOUGH, RYAN
   SAKODA, and MATTHEW ROBERT                :
   WIESE,                                    :
   individually and on behalf of all         :
   others similarly situated,                :
                                             :
            Plaintiffs,                      :    CIVIL ACTION NO.
                                             :    3:15-cv-001074 (VLB)
   v.                                        :    Lead Case
                                             :
   WORLD WRESTLING                           :
   ENTERTAINMENT, INC.,                      :
                                             :
            Defendant.                       :

                                             :
   EVAN SINGLETON and VITO
                                             :
   LOGRASSO,
                                             :
                                             :   CIVIL ACTION NO.
            Plaintiffs,
                                             :   3:15-CV-00425 (VLB)
                                             :   Consolidated Case
   v.
                                             :
                                             :
   WORLD WRESTLING
                                             :
   ENTERTAINMENT, INC.,
                                             :
                                             :
            Defendant.
                                             :

                                 NOTICE OF APPEAL

        Following JUDGMENT (3:15-cv-001074, Dkt. 385; and 3:15-cv-00425, Dkt. 82),

the below-listed Counsel for the above-captioned Plaintiffs hereby provide NOTICE

that Attorney Konstantine W. Kyros and Kyros Law Offices, P.C. hereby appeal to

the United States Court of Appeals for the Second Circuit from the Order (Dkt. 377)

granting in part and denying in part 198 Motion for Sanctions, consistent the

Court’s 376 Order adopting 371 Recommended Ruling; Order (Dkt. 376) adopting

371 Recommended Ruling; and Order (Dkt. 371) RECOMMENDED RULING:


                                         1
         Case 3:15-cv-01074-VLB Document 395 Filed 10/26/18 Page 2 of 4



Recommending that 198 Defendant’s motion for sanctions be granted in part, and

any and all other issues implicated by this Order.1

       Plaintiffs also hereby appeal to the United States Court of Appeals for the

Second Circuit from the Order (Dkt. 160) granting in part and denying in part

Plaintiffs’ 141, 142 Motions to Compel Responses to Plaintiffs’ First Requests for

Production; and Order (Dkt. 144) granting in part and denying in part 122 Motion to

Compel Responses by Plaintiffs to Defendant’s Interrogatories and Requests for

Production.

Dated: October 26, 2018.

                                            Respectfully Submitted,

                                            /s/ Konstantine W. Kyros
                                            Konstantine W. Kyros
                                            KYROS LAW OFFICES
                                            17 Miles Rd.
                                            Hingham, MA 02043
                                            Telephone: (800) 934-2921
                                            Facsimile: 617-583-1905
                                            kon@kyroslaw.com

                                            Anthony M. Norris
                                            KYROS LAW OFFICES
                                            17 Miles Road
                                            Hingham, MA 02043
                                            Telephone: (617) 396-4159
                                            Facsimile: (617) 583-1905
                                            anorris@kyroslaw.com

                                            Michael J. Flannery
                                            CUNEO GILBERT & LADUCA, LLP
                                            7733 Forsyth Boulevard, Suite 1675
                                            St. Louis, MO 63105
                                             Telephone: (314) 226-1015
                                            Facsimile: (202) 789-1813
                                            mflannery@cuneolaw.com

1
 Pending before the Court is a hearing set for 1/8/2019 on Defendants’ Motions for Attorney Fees.
See Dkt. 388 (setting hearing on Motions for Attorney Fees 378 and 386).

                                               2
Case 3:15-cv-01074-VLB Document 395 Filed 10/26/18 Page 3 of 4




                            William M. Bloss
                            Federal Bar No: CT01008
                            KOSKOFF, KOSKOFF & BIEDER
                            350 Fairfield Avenue Bridgeport, CT 06604
                            Telephone: 203-336-4421
                            Facsimile: 203-368-3244

                            Robert K. Shelquist
                            Scott Moriarity
                            LOCKRIDGE GRINDAL NAUEN P.L.L.P.
                            100 Washington Ave., S., Suite 2200
                            Minneapolis, MN 55401-2179
                            Telephone: (612) 339-6900
                            Facsimile: (612) 339-0981
                            rkshelquist@locklaw.com
                            samoriarity@locklaw.com

                            Harris L. Pogust, Esquire
                            Pogust Braslow & Millrood,LLC
                            Eight Tower Bridge
                            161 Washington Street Suite 940
                            Conshohocken, PA 19428
                            Telephone: (610) 941-4204
                            Facsimile: (610) 941-4245
                            hpogust@pbmattorneys.com

                            Erica Mirabella
                            CT Fed. Bar #: phv07432
                            MIRABELLA LAW LLC
                            132 Boylston Street, 5th Floor
                            Boston, MA 02116
                            Telephone: 617-580-8270
                            Facsimile: 617-580-8270
                            Erica@mirabellaLLC.com

                            Attorneys for Plaintiff Appellants.




                              3
       Case 3:15-cv-01074-VLB Document 395 Filed 10/26/18 Page 4 of 4



                          CERTIFICATE OF SERVICE

     I hereby certify that on this 26th day of October, 2018, the above Response
was served via this Court’s electronic case filing system.

                                    /s/ Konstantine W. Kyros
                                    Konstantine W. Kyros




                                       4
